DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancelation of claim 2.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takechi et al. (US 2013/0135804 A1).

Regarding claim 1, Takechi discloses a crew attachment member comprising:
a structure (Fig. 5 element 2) in which an insertion hole (Fig. 5 element 27), through which a screw (Fig. 8 element 25) passes (as shown in Fig. 8), and an opening (Fig. 5 element 28) are formed, wherein: 
in the structure, a peripheral edge portion of the insertion hole is in contact with a bearing surface of a head portion of the screw (as shown in Fig. 8), 
the insertion hole is formed such that a distance between an inner peripheral surface and a central axis of the insertion hole varies in a circumferential direction (as shown in Fig. 9), the insertion hole being an elongated hole in which a long-side direction corresponds to a first direction (parallel with Fig. 9 element S1) and a short-side direction corresponds to a second direction (parallel with Fig. 9 element S3) that is orthogonal to the first direction (as shown in Fig. 9), the inner peripheral surface having a proximal portion that is separated from the central axis of the insertion hole by a distance shorter than an average of the distance between the inner peripheral surface and the central axis (as shown in Fig. 9), and 
the opening is formed only in a part of a periphery of the proximal portion (as shown in Fig. 9), the part lying in the second direction (as shown in Fig. 9), which is the short-side direction of the insertion hole, with respect to the insertion hole (as shown in Fig. 9).

Regarding claim 3, Takechi discloses the member as set forth in claim 1 above and further wherein an aperture of the opening has a shape in which the long-side direction corresponds to the first direction and the short-side direction corresponds to the second direction (as shown in Fig. 9).

Regarding claim 4, Takechi discloses the member as set forth in claim 1 above and further wherein an aperture dimension of the opening is greater than an aperture dimension of the insertion hole in the first direction (as shown in Fig. 9 wherein aperture dimension of the opening element S2 is greater than aperture dimension S2 of the insertion hole).

Regarding claim 6, Takechi discloses the member as set forth in claim 1 above and further wherein the opening is a through hole that passes through the structure (as shown in Fig. 10).

Regarding claim 7, Takechi discloses the member as set forth in claim 1 above and further wherein the structure includes a plurality of openings (as shown in Fig. 2 wherein each element 20 includes an opening), including the opening, through which a plurality of screws, including the screw, pass (as shown in Figs. 11 and 12 wherein each element 20 is shown to have at least one screw).

Regarding claim 8, Takechi discloses the member as set forth in claim 1 above and further wherein the opening is formed between the insertion hole and an end portion in the structure which is proximal to the insertion hole (as shown in Fig. 11 wherein the left side of element 2 is interpreted as an end portion in the structure).

Regarding claim 9, Takechi discloses the member as set forth in claim 1 above and further wherein: the structure includes a plurality of insertion holes, including the insertion hole (as shown in Fig. 2 wherein each element 20 includes an insertion holes), through which a plurality of screws, including the screw (as shown in Fig. 11 wherein each element 20 includes a screw), pass and a plurality of openings, including the opening (as shown in Fig. 2 wherein each element 20 includes an insertion hole), the structure is formed so as to be elongated (as shown in Fig. 1), and the plurality of insertion holes and the plurality of openings are formed in a long-side direction of the structure (as shown in Fig. 1 wherein elements 20 are formed on long-side directions of the structure).

Regarding claim 10, Takechi discloses the member as set forth in claim 1 above and further wherein the insertion hole is formed in a bottom portion (Fig. 9 element 26a) of a concave portion (Fig. 9 element 26) that is formed in the structure (as shown in Figs. 9 and 10).

Regarding claim 11, Takechi discloses the member as set forth in claim 1 above and further a display unit (Fig. 1 element 1) that includes a display surface (as is known in the art of a display unit), on which an image is displayed(as is known in the art of a display unit), on a front surface (as shown in Fig. 1) and that has a rectangular plate shape (as shown in Fig. 1); and a chassis (Fig. 2 element 6) that supports the display unit from a back side (as shown in Fig. 2 and discussed in Paragraph [0039]), wherein the screw attachment member is a cabinet (Fig 2 element 2) surrounding the display unit  (as shown in Figs. 1 and 2) and is fixed to the chassis by the screw (as shown in Fig. 11).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takechi as applied to claim 1 above, and further in view of Fornage (US 2014/0168913 A1).

Regarding claim 5, Takechi discloses the member as set forth in claim 1 above.
Takechi does not expressly disclose wherein the opening curves along an outer peripheral edge of the insertion hole.
Fornage teaches an opening which curves along an outer peripheral edge of an insertion hole (as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an opening such as that taught by Fornage curved along the periphery of the insertion hole in the structure of Takechi in order to reduce strain experienced by the structure when connected to other elements (as suggested by the Fornage Abstract).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841